March 18, 2019



                                                                        Supreme Court

                                                                        No. 2016-17-Appeal.
                                                                        (PC 07-6702)

                      William Felkner                 :

                             v.                       :

                 Rhode Island College et al.          :




                     NOTICE: This opinion is subject to formal revision before
                     publication in the Rhode Island Reporter. Readers are requested to
                     notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                     Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                     3258 of any typographical or other formal errors in order that
                     corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                   No. 2016-17-Appeal.
                                                                   (PC 07-6702)
                                                     (Concurrence and dissent begins on page 40)
                                                     (Concurrence and dissent begins on page 51)

                William Felkner                  :

                       v.                        :

          Rhode Island College et al.            :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Chief Justice Suttell, for the Court. The principles of academic freedom often find

uneasy passage in the halls of academia.1 In this appeal, the plaintiff, William Felkner, describes

himself as a “conservative libertarian.” He chose, nevertheless, to matriculate in the Master of

Social Work program at Rhode Island College’s School of Social Work, which, he claims, has a

distinct sociopolitical ideology. A clash of values was inevitable. In 2007, Felkner filed an

action against Rhode Island College and various college officials (collectively defendants),2

alleging they had violated his constitutional rights to freedom of expression and equal protection.

In 2013, Felkner amended his complaint to include claims for conspiracy to violate his civil

rights and a violation of his procedural due process rights. The matter now before us concerns


1
  “Academic freedom thrives not only on the independent and uninhibited exchange of ideas
among teachers and students, but also, and somewhat inconsistently, on autonomous
decisionmaking by the academy itself[.]” Regents of University of Michigan v. Ewing, 474 U.S.
214, 226 n.12 (1985) (internal citations omitted).
2
  In addition to Rhode Island College, the defendants are: John Nazarian, the President of RIC at
the time Felkner was enrolled at the School of Social Work; Carol Bennett-Speight, Dean of the
SSW at relevant times; James Ryczek, an adjunct professor at the SSW at relevant times;
Roberta Pearlmutter, a professor of social work at the SSW at relevant times; and S. Scott
Mueller, an assistant professor of social work at the SSW at relevant times.
                                               -1-
his appeal from a grant of summary judgment in favor of the defendants on all counts and from

the dismissal of his claim for punitive damages. For the reasons set forth in this opinion, we

vacate the judgment in part and affirm in part.3

                                                   I

                                 Facts and Procedural History

       Our summary of pertinent facts is garnered from Felkner’s verified complaint and first

amended complaint,4 as well as from the parties’ submissions on defendants’ renewed motion for

summary judgment. For purposes of our summary judgment review, we present the admissible

evidence in the manner most propitious to plaintiff, as the nonmoving party. Lehigh Cement Co.

v. Quinn, 173 A.3d 1272, 1275 (R.I. 2017).

       In 2004, shortly after Felkner began his studies at Rhode Island College (RIC), he learned

that the School of Social Work (SSW) would be sponsoring a showing of the movie Fahrenheit

9/11.5 Felkner emailed defendant Professor James Ryczek, his instructor for a foundational

course called “Policy and Organizing I,” objecting to the showing of the film. Felkner asked if

the SSW would consider showing the movie FahrenHYPE 9/11, a conservative rebuttal to

Fahrenheit 9/11. According to Felkner, Professor Ryczek responded that the SSW has a mission

dedicated to social and economic justice and suggested that “anyone who consistently holds

antithetical views to those that are espoused by the profession might ask themselves whether

social work is the profession for them.” Felkner also wrote an email to Professor Daniel

3
  We wish to thank the Foundation for Individual Rights in Education, the National Association
of Scholars, and the Cato Institute for their amici curiae brief.
4
  The plaintiff’s first amended complaint was the operative complaint at the time of defendants’
renewed motion for summary judgment, but this pleading was not verified by Felkner. Our
factual summary relies in part on his allegations in his complaints because the initial complaint
was properly verified and the amended complaint presented nearly identical allegations.
5
  Fahrenheit 9/11 is a documentary film written and directed by filmmaker, author, and political
commentator Michael Moore.
                                               -2-
Weisman, who had sponsored the presentation of Fahrenheit 9/11. In response to Felkner’s

email, Professor Weisman expressed that the SSW was “not committed to balanced

presentations” and that, “[f]or the most part, Republican ideology is oppositional to the [social

work] profession’s fundamental values.” Ultimately, however, Professor Weisman presented

FahrenHYPE 9/11 to the same classes that saw Fahrenheit 9/11.

       As part of “Policy and Organizing I,” students were assigned a group project in which

they were to debate a social welfare issue and write a policy paper promoting the group’s

position. According to Felkner, the students could choose from a list of issues provided by

Professor Ryczek, all of which involved, in Felkner’s words, “a leftist position on social welfare

issues.” Professor Ryczek also informed the class that each student would participate in a class

debate and then lobby for their selected issue before the Rhode Island General Assembly in the

next semester’s “Policy and Organizing II” class. Felkner joined a class group advocating for

passage of Senate Bill 525 (SB 525), which he described as an amendment to “a temporary cash

assistance program for Rhode Islanders having a difficult time making ends meet.”

       Thereafter, however, Felkner asked Professor Ryczek for permission to argue against SB

525 in the class debate after he concluded that “SB 525 did not actually help people get off

welfare with higher-paying jobs * * *.” According to Felkner, Professor Ryczek denied this

request, explaining that RIC “is a perspective school and we teach that perspective” and “if you

are going to lobby on [SB 525], you’re going to lobby in our perspective.” Nevertheless, Felkner

wrote his policy paper from a perspective opposing the passage of SB 525 and contrary to—in

Felkner’s words—Professor Ryzcek’s “professed support of a comprehensive welfare state.” At

his deposition, Professor Ryczek testified that he typically gives a group grade for the group

work. However, after members of Felkner’s group told Professor Ryzcek that Felkner “was not


                                              -3-
participating in the group as expected[,]” Professor Ryczek agreed to “disaggregate” Felkner’s

grade from the group grade. Professor Ryczek further stated that he had never disaggregated a

student’s grade before, nor had he ever given a grade lower than an “A minus” or “B plus” for

the group class debate. Felkner received a failing grade on both his written assignment and

classroom debate because he had not followed the directives of the assignment. Professor

Ryczek then offered Felkner an opportunity to rewrite his paper. Ultimately, Professor Ryczek

gave Felkner a C plus as his final course grade. Felkner appealed the failing grades for the paper

and debate to the Academic Standing Committee (ASC) for the SSW.

        On January 20, 2005, the ASC held a hearing on Felkner’s appeal. According to Felkner,

he was denied the opportunity to question Professor Ryczek at the hearing because Professor

Ryczek left the room immediately following his testimony. Because Felkner believed that

Professor Ryczek had given inaccurate testimony at the ASC hearing regarding conversations

between them, Felkner announced that he would henceforth record all of his conversations with

RIC professors. The next day, the ASC denied Felkner’s appeal of his grades.

        Felkner further appealed the matter to the chair of the Master of Social Work (MSW)

program, Dr. Lenore Olsen, and then to the dean of the SSW, defendant Carol Bennett-Speight.

In both appeals, the decision of the ASC was upheld. Felkner also contacted the Foundation for

Individual Rights in Education (FIRE) about his alleged mistreatment. In a letter to RIC’s then-

President, defendant John Nazarian, dated January 28, 2005, FIRE noted that, in “[t]he case of

Bill Felkner[,]” RIC should “reconsider and withdraw its unconstitutional policies.”          On

February 15, 2005, Nazarian replied that no RIC student had been punished for failing to espouse

a certain political belief.




                                              -4-
         At the close of the Fall semester, Professor Ryczek wrote to Dr. Olsen, informing her that

he would not teach the “Policy and Organizing II” class the next semester because, as an adjunct

faculty member, dealing with Felkner required too much of his time. Consequently, Felkner was

transferred to a section of the course taught by full-time Professor Roberta Pearlmutter. The

plaintiff’s relations with Professor Pearlmutter, however, were no more salubrious than they had

been with Professor Ryczek.

         One assignment in “Policy and Organizing II” required students to complete a group

project approved by Professor Pearlmutter. Felkner proposed to Professor Pearlmutter that he be

allowed to form a group with students from other colleges to lobby RIC for an Academic Bill of

Rights. Professor Pearlmutter rejected Felkner’s proposal, noting that it did not have a direct

impact on the “poor and oppressed” and did not advance “social justice.” Professor Pearlmutter

also rejected Felkner’s request to lobby in favor of the then-governor’s welfare-reform proposal

for the project.

         Next, Felkner suggested that he be allowed to work on a project lobbying for the defeat

of SB 525 in the General Assembly. Professor Pearlmutter told Felkner that she would penalize

his grade on the project if he did not work on it with classmates from his “Policy and Organizing

II” class. Felkner had difficulty recruiting group members because his fellow students had

already formed groups to promote policies that were contrary to his “conscience.” Because of

the “hostility towards his beliefs[,]” Felkner worked on his project with a group comprising

himself and two individuals from outside of RIC.6 Some of his conversations with Professor

Pearlmutter took place through the exchange of emails. One conversation about Felkner’s

proposed projects was in person; Felkner audio-recorded the conversation without Professor



6
    Felkner formed a group with a Brown University student and “a local radio personality[.]”
                                                -5-
Pearlmutter’s knowledge and later posted a rough transcript of the conversation to a website he

had created to expose what he characterized as the “liberal bias” at RIC.

       During one of Professor Pearlmutter’s classes, the students were permitted to discuss

their concerns about Felkner’s postings on his website related to the “Policy and Organizing II”

class. According to Professor Pearlmutter, she was approached by several students who were

concerned that the confidentiality of class discussions was being compromised by Felkner when

he posted about those discussions on his website. She maintained that students in the class asked

that Felkner discuss any issues he had with the class during classroom discussions rather than on

his website. Felkner, however, asserted that his conservative views were “assail[ed]” and that

Professor Pearlmutter allowed other students to “assault” his views without allowing him the

opportunity to respond.      According to Felkner, “[t]he unmistakable message Defendant

Pearlmutter communicated through the discussion was that only liberal/progressive ideas can

help the poor and advance the cause of social justice.”

       Professor Pearlmutter eventually filed a complaint with the ASC, asserting that Felkner

had committed unethical and unprofessional conduct in violation of the National Association of

Social Workers (NASW) Code of Ethics. On April 27, 2005, the ASC held a hearing on

Professor Pearlmutter’s complaint. Thereafter, the ASC issued a written decision, through its

chair Dr. Diane Martell, in which it found that Felkner’s deceptive conduct in recording his

conversation with Professor Pearlmutter violated one of the three sections of the Code of Ethics

alleged by Professor Pearlmutter in her complaint. The ASC recommended to the chair of the

MSW program that Felkner “declare immediately, in writing, that [he] will henceforth refrain

from any deceptive audio or video copying of conversations with social work colleagues and

refrain from any audio or video copying without express permission from them.” The ASC


                                               -6-
further recommended that Felkner be dismissed from the MSW program if he was unwilling to

execute such a declaration. In a letter to Dean Bennett-Speight, dated May 11, 2005, Felkner

stated that he would refrain from making audio or video recordings of his conversations with his

SSW colleagues unless he first obtained their consent to record.

       At the end of Felkner’s first year in the MSW program, he met with his adviser and chose

the Social Work Organizing and Policy (SWOP) concentration for completion of the degree. As

a MSW student, Felkner was required to complete a field placement and an integrative project in

order to fulfill the MSW program requirements. For Felkner’s field placement and integrative

project, he secured an internship in then-Governor Donald L. Carcieri’s office, working on

welfare-reform legislation.    Felkner alleged that Professor Ryczek, as director of field

placements, rejected Felkner’s placement because it would not advance the concentration’s

objectives of promoting progressive social change.       Felkner claimed that Professor Ryczek

advised him that the SWOP-concentration objectives required him to advocate for liberal,

progressive policies, and that he suggested Felkner’s views might make him better suited to

another academic discipline, such as political science. The MSW department chair, Dr. Olsen,

supported Professor Ryczek’s position by indicating that Felkner might consider pursuing other

concentrations if he was not able to work on the academic objectives of the SWOP

concentration.

       On June 9, 2005, Felkner met with Dean Bennett-Speight about his challenges with

Professor Ryczek and Dr. Olsen, claiming they were discriminating against him because of his

conservative views. Thereafter, Dean Bennett-Speight assigned Professor S. Scott Mueller, also

a defendant in this case, as Felkner’s field placement supervisor. Professor Mueller also initially

rejected Felkner’s proposed field placement and integrative project, but eventually RIC approved


                                               -7-
the field placement in the Governor’s office. According to Felkner, Professor Mueller refused to

approve Felkner’s proposed integrative project on welfare reform because it was a “toxic”

subject. Consequently, Felkner “reluctantly conceded to work on healthcare reform for his

[integrative project].” Felkner further asserted that working on healthcare reform put him at a

disadvantage relative to other SSW students because he was unable to use his field placement

research for his integrative project.

       Felkner proceeded to work on his integrative project in the fall of 2006 and most of 2007.

On November 26, 2007, Felkner requested an extension of time to complete his integrative

project. In January 2008, Dean Bennett-Speight granted Felkner an extension until May 11,

2009, to complete his degree requirements.        The extension was conditioned upon Felkner

submitting a portion of the project by April 15, 2008, a condition with which he did not comply.

On March 17, 2008, Felkner requested an additional six-week extension; but both Dean Bennett-

Speight and Professor Pearlmutter denied his request.

       In December 2007, amid his integrative project extension requests, Felkner filed the

instant action in Providence County Superior Court alleging that defendants’ conduct toward him

during his enrollment in the MSW program violated his First and Fourteenth Amendment rights.

Specifically, Felkner’s initial verified complaint included claims for: deprivation of his right to

freedom of expression “on issues of political concern” (count one) in part by placing

“unconstitutional conditions on [his] continuance in the [MSW] program” (count four); violation

of his right to freedom of expression by retaliating against him for “expressing his political

beliefs and for publicly criticizing [RIC’s] liberal biases” (count two) and by compelling him to

“express ideas * * * contrary to his political beliefs” (count three); and violation of his right to

equal protection (count five).      The defendants answered and filed a motion for summary


                                               -8-
judgment, which a hearing justice denied after finding the case to be “extremely fact intensive

and not susceptible to disposition by summary proceedings.”

       On December 3, 2013, Felkner filed an amended complaint, adding two counts. One new

claim alleged that defendants had violated his procedural due process rights by the way in which

they conducted the ASC hearings related to the complaints involving Felkner (count six). The

other new claim alleged that defendants had engaged in a conspiracy to violate his civil rights, in

violation of 42 U.S.C. § 1985(3) (count seven). For all of the alleged constitutional violations

contained in the amended complaint, Felkner asserted that he was entitled to damages pursuant

to 42 U.S.C. §§ 1983 and 1988 as well as the Rhode Island Civil Rights Act (RICRA), including

punitive damages. Felkner also sought an order expunging the ASC hearings from his academic

file, an extension of time for him to complete his MSW degree, injunctive relief restraining

enforcement of RIC’s speech code,7 and attorney’s fees.

       The defendants sought to strike plaintiff’s claim for punitive damages after receiving a

request for interrogatories seeking the individual defendants’ personal financial details.8 After

conducting a hearing pursuant to Palmisano v. Toth, 624 A.2d 314 (R.I. 1993), the hearing

justice struck plaintiff’s claim for punitive damages, finding that defendants’ conduct toward

Felkner had not “rise[n] to the level of recklessness or callous indifference” to his constitutional

rights and that, therefore, he had not established a prima facie case for punitive damages.

       In March 2015, defendants filed a renewed motion for summary judgment on all of

plaintiff’s claims, arguing in part that defendants were protected from civil liability, if any, by

the doctrine of qualified immunity. In Felkner’s objection to the motion, he asserted that the law



7
 Felkner later relinquished any claim with respect to RIC’s speech code.
8
 Specifically, defendants filed a “Motion for Protective Order, or, in the Alternative, Motion to
Strike Plaintiff’s Claim for Punitive Damages and Assign Matter for Evidentiary Hearing.”
                                               -9-
of the case doctrine barred the renewed motion for summary judgment because the first motion

for summary judgment had been denied and defendants had previously raised the issue of

qualified immunity, although the hearing justice had not yet reached the issue or made any

rulings thereon. He also argued that, if the renewed motion were to be considered, there were

several issues of disputed facts that would preclude the entry of summary judgment against him.

          The hearing justice disagreed with Felkner’s objections, concluding in a written decision

that the law of the case doctrine did not prevent her from deciding defendants’ second motion for

summary judgment because the record had significantly expanded during the several years of

discovery that had taken place between the filing of the two dispositive motions. The hearing

justice also concluded that there were no genuine issues of material fact and that defendants were

entitled to judgment as a matter of law. The hearing justice did not substantively address the

issue of qualified immunity, concluding this issue was moot based upon her conclusion that none

of defendants’ actions had violated Felkner’s First and Fourteenth Amendment rights. Final

judgment entered in favor of defendants in November 2015, and Felkner timely filed a notice of

appeal.

                                                 II

                                             Discussion

          Felkner is raising four main issues before this Court. The first is whether the law of the

case doctrine should have precluded the hearing justice from considering defendants’ renewed

motion for summary judgment. The second is whether genuine issues of material fact should

have precluded the entry of summary judgment for each of Felkner’s federal constitutional

claims. The third issue is whether the doctrine of qualified immunity protects the individually




                                                - 10 -
named defendants from potential liability. The fourth issue is whether Felkner demonstrated a

prima facie case for punitive damages. We take each issue in turn.

                                                 A

                                    Law of the Case Doctrine

       We first briefly address whether the law of the case doctrine should have precluded the

hearing justice’s consideration of defendants’ renewed motion for summary judgment. Felkner

argues that the hearing justice erred in considering the renewed motion because she relied upon

the same affidavits as those relied on by the first hearing justice who presided over—and

denied—defendants’ first motion for summary judgment. Felkner also argues that the expanded

record reinforced the factual issues, rather than eliminating them.

       “The law of the case doctrine provides that, after a judge has decided an interlocutory

matter in a pending suit, a second judge, confronted at a later stage of the suit with the same

question in the identical manner, should refrain from disturbing the first ruling.” Quillen v.

Macera, 160 A.3d 1006, 1012-13 (R.I. 2017) (alteration omitted) (quoting Chavers v. Fleet Bank

(RI), N.A., 844 A.2d 666, 677 (R.I. 2004)). “The purpose of the doctrine is to ensure ‘the

stability of decisions and avoid unseemly contests between judges that could result in a loss of

public confidence in the judiciary.’” Id. at 1013 (alteration omitted) (quoting Commercial Union

Insurance Co. v. Pelchat, 727 A.2d 676, 683 (R.I. 1999)). Nevertheless, the doctrine is “a

flexible rule” and “may be disregarded when a subsequent ruling can be based on an expanded

record.” Id. (quoting Berman v. Sitrin, 101 A.3d 1251, 1262 (R.I. 2014)). “When presented with

an expanded record, it is within the trial justice’s sound discretion whether to consider the

issue.” Ferguson v. Marshall Contractors, Inc., 745 A.2d 147, 152 (R.I. 2000) (quoting

Goodman v. Turner, 512 A.2d 861, 864 (R.I. 1986)).


                                               - 11 -
       Nearly seven years elapsed between the two motions for summary judgment filed by

defendants in this case. The hearing justice acknowledged that defendants had submitted the

same documents in support of their renewed motion, but that the parties had conducted

significant discovery and the record had also been expanded by new exhibits. The hearing

justice concluded that the law of the case doctrine did not preclude her consideration of the

renewed motion for summary judgment because the record before her had “expanded

significantly” and included “exhibits that did not exist when the [c]ourt ruled on [d]efendants’

first motion for summary judgment.”

       Our review of the record reveals that the renewed motion for summary judgment was

submitted on a much broader record than the original motion for summary judgment. In the

intervening seven years, the parties produced additional discovery—the hearing justice referred

to “ten depositions and thousands of pages of documents” in her written decision on the renewed

motion for summary judgment—and Felkner amended his complaint to add claims for

conspiracy and violation of procedural due process. Because the record before the hearing

justice had indeed been expanded since the denial of defendants’ initial motion for summary

judgment, we are of the opinion that she was acting well within her discretionary authority in

entertaining and deciding the renewed motion for summary judgment. See Quillen, 160 A.3d at

1012-13; Berman, 101 A.3d at 1262.

                                                B

                                      Constitutional Claims

       The hearing justice concluded that Felkner failed to show genuine issues of material fact

on any of his claims brought pursuant to 42 U.S.C. §§ 1983 and 1988, alleging violations of his

rights to freedom of expression, equal protection, and due process, as well as on his claim


                                              - 12 -
pursuant to 42 U.S.C. § 1985(3), alleging a civil conspiracy to violate these constitutional rights.9

On appeal, Felkner challenges her conclusions on each of these claims.10

                                                 1

                                       Standard of Review

       “This Court will review the grant of a motion for summary judgment de novo, employing

the same standards and rules used by the hearing justice.” Newstone Development, LLC v. East

Pacific, LLC, 140 A.3d 100, 103 (R.I. 2016) (quoting Daniels v. Fluette, 64 A.3d 302, 304 (R.I.

2013)). “We will affirm a trial court’s decision only if, after reviewing the admissible evidence

in the light most favorable to the nonmoving party, we conclude that no genuine issue of material

fact exists and that the moving party is entitled to judgment as a matter of law.” Id. (alteration

omitted) (quoting Daniels, 64 A.3d at 304). “Furthermore, ‘the nonmoving party bears the

burden of proving by competent evidence the existence of a disputed issue of material fact and

cannot rest upon mere allegations or denials in the pleadings, mere conclusions or mere legal

opinions.’” Id. (quoting Daniels, 64 A.3d at 304). “[S]ummary judgment should enter against a

party who fails to make a showing sufficient to establish the existence of an element essential to

that party’s case.” Id. (deletion omitted) (quoting Lavoie v. North East Knitting, Inc., 918 A.2d
225, 228 (R.I. 2007)). “It is a fundamental principle that summary judgment is a drastic remedy,

and a motion for summary judgment should be dealt with cautiously.” Botelho v. City of

Pawtucket School Department, 130 A.3d 172, 176 (R.I. 2016) (alteration omitted) (quoting

Tarro v. Checrallah, 60 A.3d 598, 601 (R.I. 2013)).



9
   Felkner has not drawn this Court’s attention to any distinction between the application of
Rhode Island and federal law regarding his free speech and expression, equal protection, and due
process claims. Therefore, we address only the application of federal law to these claims.
10
    Before this Court, Felkner does not discuss either his claims under the Rhode Island Civil
Rights Act or his claims for equitable relief. Consequently, we deem them waived.
                                               - 13 -
                                                 2

                              Freedom of Speech and Expression

       Felkner’s first claim alleges that defendants deprived him of his rights to freedom of

speech and expression secured by the First Amendment to the United States Constitution and

article 1, section 21 of the Rhode Island Constitution.11 He seeks redress under 42 U.S.C.

§§ 198312 and 1988,13 as well as RICRA.

       The freedom of speech and expression is perhaps our most cherished right as residents of

the United States. “If there is any fixed star in our constitutional constellation, it is that no

official, high or petty, can prescribe what shall be orthodox in politics, nationalism, religion, or

11
   Article 1, section 21 of the Rhode Island Constitution provides: “The citizens have a right in a
peaceable manner to assemble for their common good, and to apply to those invested with the
powers of government, for redress of grievances, or for other purposes, by petition, address, or
remonstrance. No law abridging the freedom of speech shall be enacted.”
12
   42 U.S.C. § 1983 provides, in relevant part:

               “Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper
               proceeding for redress, except that in any action brought against a
               judicial officer for an act or omission taken in such officer’s
               judicial capacity, injunctive relief shall not be granted unless a
               declaratory decree was violated or declaratory relief was
               unavailable.”
13
   42 U.S.C. § 1988(b) provides, in relevant part, that:

               “In any action or proceeding to enforce a provision of section[]
               * * * 1983 * * * of this title, the court, in its discretion, may allow
               the prevailing party, other than the United States, a reasonable
               attorney’s fee as part of the costs, except that in any action brought
               against a judicial officer for an act or omission taken in such
               officer’s judicial capacity such officer shall not be held liable for
               any costs, including attorney’s fees, unless such action was clearly
               in excess of such officer’s jurisdiction.”
                                               - 14 -
other matters of opinion or force citizens to confess by word or act their faith therein.” West

Virginia State Board of Education v. Barnette, 319 U.S. 624, 642 (1943). “At the heart of the

First Amendment lies the principle that each person should decide for himself or herself the ideas

and beliefs deserving of expression, consideration, and adherence. Our political system and

cultural life rest upon this ideal.” Turner Broadcasting System, Inc. v. Federal Communications

Commission, 512 U.S. 622, 641 (1994). Moreover, “one important manifestation of the principle

of free speech is that one who chooses to speak may also decide ‘what not to say * * *.’” Hurley

v. Irish-American Gay, Lesbian and Bisexual Group of Boston, 515 U.S. 557, 573 (1995)

(quoting Pacific Gas and Electric Co. v. Public Utilities Commission of California, 475 U.S. 1,

16 (1986) (plurality opinion)).

        Nor can it be gainsaid that freedom of speech and expression is alive and well in our

public educational institutions. “The vigilant protection of constitutional freedoms is nowhere

more vital than in the community of American schools. * * * The classroom is peculiarly the

marketplace of ideas.” Tinker v. Des Moines Independent Community School District, 393 U.S.
503, 512 (1969) (internal citation omitted) (quoting Keyishian v. Board of Regents of University

of State of New York, 385 U.S. 589, 603 (1967)). Rights guaranteed by the First Amendment,

however, are not unlimited in the context of academia. See Hazelwood School District v.

Kuhlmeier, 484 U.S. 260, 273 (1988).

        In the case under review, both parties seemingly acknowledge that the Hazelwood case is

instructive.   Hazelwood stands for the proposition that “educators do not offend the First

Amendment by exercising editorial control over the style and content of student speech in




                                              - 15 -
school-sponsored expressive activities so long as their actions are reasonably related to

legitimate pedagogical concerns.” Hazelwood, 484 U.S. at 273.14

       Our task in this appeal is not to determine the breadth of Felkner’s constitutionally

protected rights of speech and expression while a student in the MSW program at RIC, nor

indeed to determine whether such rights are necessarily tempered by “legitimate pedagogical

concerns.” Hazelwood, 484 U.S. at 273. Rather, it is to conduct a de novo review of the record

and determine whether genuine issues of material fact exist that would preclude the granting of

summary judgment. See Newstone Development, LLC, 140 A.3d at 103. In that regard, we need

go no further than the affidavit of Richard Gelles, Ph.D., submitted in support of Felkner’s

opposition to defendants’ motion for summary judgment.

       At the time of his affidavit, Dr. Gelles was the Dean of the School of Social Policy &

Practice at the University of Pennsylvania and a former member of the faculty at the University

of Rhode Island. After reviewing the allegations in Felkner’s verified complaint, Dr. Gelles

attested that, if Felkner’s claims were true, the alleged conduct by defendants was “contrary to

the concepts of academic freedom and constitute a substantial departure from the norms of

academic debate and scholarship that should prevail at colleges and universities, as well as in

programs and/or schools offering the Masters of Social Work degree[.]”

       Specifically, in his affidavit, Dr. Gelles referenced Felkner’s allegations that: (1)

Professor Ryczek sent an email to Felkner stating that the social work profession has “a mission

14
    Hazelwood School District v. Kuhlmeier, 484 U.S. 260 (1988), concerned the First
Amendment rights of former high school students who had been staff members of the high
school newspaper when the high school principal instructed the supervising teacher to delete two
articles from the proof of an edition just prior to publication. Hazelwood, 484 U.S. at 262-64.
The Supreme Court specifically left open the question of whether “the same degree of deference”
given to educators’ decisions “is appropriate with respect to school-sponsored expressive
activities at the college and university level.” Id. at 273, n.7. We recognize that Hazelwood is
distinguishable from the case at hand in several significant respects.
                                             - 16 -
devoted to the value of social and economic justice” and anyone who holds antithetical views

“might ask themselves whether social work is the profession for them” and indeed whether RIC

is “a good fit for them”; (2) Professor Weisman sent an email which stated that social work is a

“values-based profession” and that the SSW has a “responsib[ility] to promote the values that

underlie social work. For the most part, Republican ideology is oppositional to the profession’s

fundamental values”; (3) Felkner’s statement that Professor Pearlmutter “led a fifty-minute in-

class discussion assailing Mr. Felkner’s conservative views” and allowed other students to

“assault [his] views without allowing him to respond”; and (4) the fact that Felkner was

prevented “from working on a welfare reform project with the Governor’s office because” it was

contrary to “the political perspective of the project.”

       In conducting our de novo review, we are mindful that neither “students [n]or teachers

shed their constitutional rights to freedom of speech or expression at the schoolhouse gate[,]” but

that such rights must be “applied in light of the special characteristics of the school

environment[.]” Tinker, 393 U.S. at 506. Accordingly, educational institutions are granted wide

latitude to establish their curricula and “further [their] legitimate curricular objectives.” Ward v.

Polite, 667 F.3d 727, 733 (6th Cir. 2012) (discussing Hazelwood). So, too, must teachers be

given “broad discretion to give grades” and “in limiting speech when they are engaged in

administering the curriculum.” Settle v. Dickson County School Board, 53 F.3d 152, 156 (6th

Cir. 1995) (citing Tinker, 393 U.S. at 512-14). Moreover, “[s]o long as the teacher limits speech

or grades speech in the classroom in the name of learning and not as a pretext for punishing the

student for her race, gender, economic class, religion or political persuasion, the federal courts

should not interfere.” Id. at 155; see Ward, 667 F.3d at 734 (“[T]he First Amendment does not

permit educators to invoke curriculum ‘as a pretext for punishing a student * * *.’”) (alteration


                                                - 17 -
omitted) (quoting Settle, 53 F.3d at 155). Courts “should show great respect for the faculty’s

professional judgment. Plainly, they may not override it unless it is such a substantial departure

from accepted academic norms as to demonstrate that the person or committee responsible did

not actually exercise professional judgment.” Regents of University of Michigan v. Ewing, 474
U.S. 214, 225 (1985) (footnote omitted).

       In light of these principles, we are of the opinion that Felkner’s freedom of speech claims

deserve to go to a jury. The record in this case is voluminous and replete with disputed facts.

Resolving all such facts in the light most favorable to Felkner, the issue is whether he has made

tenable claims that defendants have violated his constitutional rights to free speech and

expression. We believe that he has. Felkner describes himself as a “conservative libertarian”

and was no doubt a challenging student with a political agenda as robust as the agenda he

ascribes to defendants. Given the broad discretion afforded to educational institutions, he may

have a difficult road ahead of him. Nevertheless, he has raised genuine issues of material fact

concerning whether the actions of defendants are “reasonably related to legitimate pedagogical

concerns” or merely a pretext for punishing him for his conservative views. See Hazelwood, 484
U.S. at 273. “Although we do not second-guess the pedagogical wisdom or efficacy of an

educator’s goal, we would be abdicating our judicial duty if we failed to investigate whether the

educational goal or pedagogical concern was pretextual.” Axson-Flynn v. Johnson, 356 F.3d
1277, 1292-93 (10th Cir. 2004) (emphases and footnote omitted). The fact that a student may be

required to debate a topic from a perspective that is contrary to his or her own views may well be

reasonably related to legitimate pedagogical concerns. That relationship is far more tenuous,

however, when the student is told that he or she must then lobby for that position in a public




                                              - 18 -
forum or that his or her viewpoint is not welcome in the classroom because it is contrary to the

majority viewpoint of the students and faculty.

       There is ample evidence in the record which, if found credible by a factfinder, suggests

that the MSW program had a strong predisposition toward so-called “progressive” social values.

Viewing, as we must, the evidence most generously to Felkner, we are of the opinion that, in

light of his avowedly conservative bent, genuine issues of material fact exist as to whether

defendants’ justifications for their actions were truly pedagogical or whether they were

pretextual. See Axson-Flynn, 356 F.3d at 1292-93. The subjective motivation of defendants is

subject to conflicting interpretations; the duty of a trial justice, and this Court, in considering a

motion for summary judgment “is not to resolve disputed factual issues but only to find them.”

Pound Hill Corporation, Inc. v. Perl, 668 A.2d 1260, 1264 (R.I. 1996). We find several here.

Accordingly, we vacate the judgment as to count one and remand to the Superior Court for trial

or other disposition.

                                                  3

                                            Retaliation

       Felkner’s second claim alleges that defendants “engaged in actions that are retaliatory

and have therefore deprived [him] of his clearly established free speech rights * * *.” Felkner

specifically alleges that the following conduct was retaliatory: “penalizing his grades, filing

ethics charges against him, delaying his graduation, and denying him the opportunity to work on

welfare reform in the Governor’s office, among other things[.]” In his objection to defendants’

renewed motion for summary judgment, Felkner expands on his enumerated list to include

“[r]equiring him to stop taping classes and conversations with instructors; * * * [c]omplaining

about a website he had created about the political bias he was experiencing; * * * [o]rganizing or


                                               - 19 -
supporting verbal attacks on him against his views; * * * [t]hreatening to dismiss him from the

program; * * * [a]ttempting to require him to lobby the General Assembly in support of political

positions he opposed;” and “[n]ot permitting him to complete his degree requirements.”

       To establish a First Amendment retaliation claim, a plaintiff must prove that (1) he

“engaged in constitutionally protected conduct” and (2) “this conduct was a substantial or

motivating factor for the adverse” action taken against him. McCue v. Bradstreet, 807 F.3d 334,

338 (1st Cir. 2015) (quoting Padilla-García v. Rodríguez, 212 F.3d 69, 74 (1st Cir. 2000)).

       We begin by examining one of the alleged acts of retaliation. Felkner alleges that

defendants impermissibly retaliated against him for exercising his constitutional right to record

his classes and discussions with faculty. According to Felkner, he began recording conversations

with faculty because “he believed that Ryczek had lied to the ASC about their conversations.”

Felkner also tape-recorded his classes. He would then post a rough transcript of some of these

conversations on his personal website. Felkner further asserts that Professor Pearlmutter led a

fifty-minute in-class discussion assailing his conservative views and the postings on his website.

According to Felkner, Professor Ryzcek also allowed other students to criticize Felkner’s views

without allowing him to respond. In addition, Professor Pearlmutter filed a complaint with the

ASC claiming that Felkner’s recordings violated the NASW Code of Ethics. Felkner argues that

these actions by defendants were in retaliation against him because he had exercised his

constitutional right to free speech.

       It is well settled that citizens may record government officials in the exercise of their

official duties. Glik v. Cunniffe, 655 F.3d 78, 82 (1st Cir. 2011). “The act of making an audio or

audiovisual recording is necessarily included within the First Amendment’s guarantee of speech

and press rights as a corollary of the right to disseminate the resulting recording.” American Civil


                                               - 20 -
Liberties Union of Illinois v. Alvarez, 679 F.3d 583, 595 (7th Cir. 2012). The right to make an

audiovisual recording is not absolute, however; “[i]t may be subject to reasonable time, place,

and manner restrictions.” Glik, 655 F.3d at 84. Thus, acknowledging that the right to record is an

activity protected by the First Amendment, we proceed to examine the activity in the context of

an educational institution.

       In this regard, we find Tinker to be instructive. Tinker involved the right of high school

students to wear black armbands in protest of the war in Vietnam. Tinker, 393 U.S. at 504.

Recognizing the First Amendment rights of the students, the Supreme Court held that speech

could be restricted in an educational setting under two circumstances: if the speech “might

reasonably have led school authorities to forecast substantial disruption of or material

interference with school activities,” or if the speech “colli[des] with the rights of other students

to be secure and to be let alone.” Id. at 508, 514.

       As the hearing justice noted in her decision in the present case, “several students

expressed their discomfort with Felkner’s publication and editorializing of class discussions and

activities, which they had previously believed were held in confidence.” Clearly, the privacy

rights “of other students to be secure and to be let alone” were implicated by Felkner’s

recordings. Tinker, 393 U.S. at 508. Felkner alleges that Professor Pearlmutter retaliated against

his exercise of his First Amendment rights by filing a complaint against him with the ASC. The

ASC found that Felkner had “failed to adhere to academic standards of the School when [he]

deceptively audio-taped a conversation with Dr. Pearlmutter in violation of Section 4.04 of the

NASW Code of Ethics.” The recommendation of the ASC was that the SSW department chair,

Dr. Olsen, request Felkner “to declare immediately, in writing, that [he] will henceforth refrain




                                                - 21 -
from any deceptive audio or video copying of conversations with social work colleagues and

refrain from any audio or video copying without express permission from them.”

       Under the Tinker standard, it is apparent that Felkner’s recordings “might reasonably

have led school authorities to forecast substantial disruption” and “collid[e] with the rights of

other students to be secure and to be let alone.” Tinker, 393 U.S. at 508, 514. Moreover, as the

hearing justice noted, “Felkner was not disciplined for the actual act of recording; rather, he was

prohibited from engaging in deceptive behavior by making surreptitious recordings of his

colleagues.”   He was required to obtain permission before recording any conversations, a

condition that is seemingly reasonable in the context of higher learning and academic freedom.

We conclude, therefore, that Felkner has failed to provide evidence of a disputed issue of

material fact demonstrating that any defendant interfered with or retaliated against him for

exercising his First Amendment rights with respect to his recording activities.

       With respect to Felkner’s other claims of retaliatory conduct, as discussed above, genuine

issues of material fact exist as to whether Felkner’s activities were protected by the First

Amendment. If Felkner is able to clear that first hurdle, clearly factual issues abound with

respect to whether his conduct was a “substantial or motivating factor for the adverse” actions

allegedly taken against him by defendants. McCue, 807 F.3d at 338 (quoting Padilla-García, 212
F.3d at 74). He may rely on circumstantial evidence to prove this second prong of his retaliation

claim. Lewis v. City of Boston, 321 F.3d 207, 219 (1st Cir. 2003) (stating that, in cases where

parties’ motivations are at issue, the “so-called smoking gun[,]” or direct evidence, is not

required). Examples of actions that can give rise to an inference of the required causal nexus

include: temporal proximity between the speech and the adverse action; ongoing actions of

antagonism; inconsistent justifications for an adverse action; and any evidence of conduct


                                              - 22 -
between the time of the speech and the adverse action from which the totality of the

circumstances can give rise to a reasonable inference that the adverse action was taken in

response to the speech. Id.; Farrell v. Planters Lifesavers Company, 206 F.3d 271, 280-81 (3d

Cir. 2000).

       Accordingly, we affirm the judgment as to count two with respect to Felkner’s claim that

defendants retaliated against him for exercising his First Amendment right to record classroom

discussions and his conversations with faculty members. We also hold, however, that defendants

are not entitled to judgment as a matter of law on Felkner’s remaining claims of retaliatory

actions because there are genuine issues of material fact regarding whether defendants retaliated

against Felkner for expressing his political beliefs.

                                                  4

                                        Compelled Speech

       Felkner also alleges that defendants violated his right to freedom of speech and

expression by “compell[ing] [him] to express ideas that are contrary to his political beliefs.”

Before us, Felkner argues that he has made a prima facie claim for compelled speech in violation

of his First Amendment rights, but he does not specify the speech he claims was compelled. The

hearing justice focused on Felkner’s allegations that Professor Ryczek compelled him to espouse

a political viewpoint contrary to his own when Felkner was not permitted to switch sides of a

project topic.

       We start off by noting that, on summary judgment, the issue is not whether a litigant has

established a prima facie claim to his stated cause of action, but rather, whether he has

demonstrated the presence of genuine issues of material fact to be resolved by a factfinder. We

also note that, to the extent Felkner alleges that a requirement of the “Policy and Organizing”


                                                - 23 -
course curriculum was to lobby the General Assembly, the issue is moot. There is no dispute

that, although Professor Ryczek initially told Felkner he would be required to lobby from a

perspective contrary to his own views, Felkner never was compelled to lobby or testify at a

public hearing. The question, therefore, is more appropriately whether the “speech” required by

his class assignments, integrative project, and other educational activities were reasonably

related to legitimate pedagogical concerns or, as Felkner contends, either an impermissible form

of compelled speech or a “pre-text[] for political discrimination.” See Hazelwood, 484 U.S. at

273. As we have previously indicated, based on our de novo review and in the context of this

case, this inquiry is more amenable to resolution by a factfinder than to summary judgment. We

therefore vacate the entry of summary judgment on count three of Felkner’s amended complaint.

                                                5

                                  Unconstitutional Conditions

       In count four, Felkner invokes the unconstitutional conditions doctrine, under which the

government “may not deny a benefit to a person on a basis that infringes his constitutionally

protected interests—especially, his interest in freedom of speech.” Perry v. Sindermann, 408
U.S. 593, 597 (1972).      Felkner argues that “[d]efendants’ actions placed unconstitutional

conditions upon [him] and attempted to compel him to change his political beliefs as a condition

of obtaining his master’s degree.”

               “The doctrine of unconstitutional conditions bars government from
               arbitrarily conditioning the grant of a benefit on the surrender of a
               constitutional right, regardless of the fact that the government
               appropriately might have refused to grant the benefit at all. * * *

               “Not all conditions are prohibited, however; if a condition is
               germane—that is, if the condition is sufficiently related to the
               benefit—then it may validly be imposed. In the final analysis, the
               legitimacy of a governmental proposal depends on the degree of
               relatedness between the condition on a benefit and the reasons why

                                              - 24 -
               government may withhold the benefit altogether.” National
               Amusements, Inc. v. Town of Dedham, 43 F.3d 731, 747 (1st Cir.
               1995) (internal citations omitted).

For the reasons we have stated above, including a record rife with disputed, material facts, we

conclude that count four is not amenable to summary disposition, and we therefore vacate the

entry of summary judgment on Felkner’s unconstitutional conditions claim.

                                                 6

                                        Equal Protection

       In count five, Felkner alleges that defendants “treated [him] differently than similarly

situated graduate students[,]” discriminated against him, and violated his right to equal protection

under the law by “denigrating [his] beliefs, penalizing his grades, trumping up ethics charges

against him, delaying his graduation, and denying him the opportunity to work on welfare reform

in the Governor’s Office[,]” actions that were allegedly taken in retaliation for exercising the

right to express himself as he wished. The hearing justice focused her analysis on the grading

process and result in the “Policy and Organizing I” course and concluded that Felkner, as a class

of one, had not demonstrated he was treated differently from similarly-situated students because

the undisputed facts showed Professor Ryczek had not previously disaggregated a group grade or

needed to ask for another faculty member’s input during the grading process.

       Before us, Felkner argues that the hearing justice ignored evidence that other students

with conservative sociopolitical viewpoints similar to his were affected by defendants’

intolerance of conservative ideologies. Felkner points to emails with classmates demonstrating

that they either did not speak up in class or did speak up about their personal views and

ideologies but not with the same resulting poor grades and consequences as Felkner.




                                               - 25 -
       “The Equal Protection Clause requires states to treat alike all persons similarly

situated.”15 Toledo v. Sánchez, 454 F.3d 24, 33 (1st Cir. 2006) (citing Plyler v. Doe, 457 U.S.
202, 216 (1982)). “Unless state action burdens a suspect class or impinges upon a fundamental

right, we review equal protection claims for a rational relationship between the disparity of

treatment and a legitimate government purpose.” Id. (citing Heller v. Doe, 509 U.S. 312, 319

(1993)). Because Felkner is not alleging discrimination based on his membership in a suspect

class and because education is not a fundamental right under the United States Constitution, see

San Antonio Independent School District v. Rodriguez, 411 U.S. 1, 35 (1973), he must ultimately

demonstrate that defendants’ conduct was “irrational and not motivated by any conceivable

legitimate reason.” Toledo, 454 F.3d at 33. In our opinion, Felkner has failed to demonstrate any

disputed fact regarding whether defendants’ actions toward him were “irrational and not

motivated by any conceivable legitimate reason.” Id.

       The hearing justice considered Felkner as a “class of one.” The United States Supreme

Court has recognized that a plaintiff can prevail on a claim that he “has been irrationally singled

out as a so-called ‘class of one’” rather than as a member of a larger “identifiable group” because

the Equal Protection Clause is fundamentally concerned about arbitrary government

classification. Engquist v. Oregon Department of Agriculture, 553 U.S. 591, 601, 602 (2008). In

Engquist, the Supreme Court discussed the case of Village of Willowbrook v. Olech, 528 U.S.
562 (2000) (per curiam), in which a property owner had been properly considered a class of one

when she pursued a claim for an equal protection violation after her municipality conditioned

approval for a connection to reach a municipal water supply on the grant of a larger easement



15
  The Equal Protection Clause of the Fourteenth Amendment to the United States Constitution
provides that: “No State shall * * * deny to any person within its jurisdiction the equal
protection of the laws.”
                                              - 26 -
than that required for other similarly situated property owners. Id. at 601-02; see Olech, 528 U.S.

at 563.    The Supreme Court cautioned in Engquist, however, against undermining the

discretionary decisionmaking inherent in some contexts by mistaking an exercise of discretion

for an act of discrimination simply because one person has been treated differently from others

who are similarly situated. Id. at 603. Indeed, the Supreme Court held in that case that the class-

of-one theory was not cognizable in the public employment context, id. at 605, and the First

Circuit Court of Appeals has extended that reasoning limiting the application of the class-of-one

theory to other arenas. See, e.g., Caesars Massachusetts Management Company, LLC v. Crosby,

778 F.3d 327, 336 (1st Cir. 2015) (recognizing Engquist and declining to apply the class-of-one

theory to the context of licensure for operating a casino).

       Similar to the context of employment, the educational realm is replete with discretionary

decisions. Individual professors have the necessary authority to evaluate their students’ work

and to assign a grade for their students’ performances on the assignments required for successful

course and degree program completion. Administrators have the authority to set the academic

requirements for completing specific degree programs. In our opinion, the class-of-one theory is

not applicable to Felkner’s equal protection claim arising out of his educational experience for

the same reasons discussed by the Supreme Court when it declared that the theory was not

applicable to an equal protection claim arising out of an employment experience. See Engquist,
553 U.S. at 605 (“To treat employees differently is not to classify them in a way that raises equal

protection concerns. Rather, it is simply to exercise the broad discretion that typically

characterizes the employer-employee relationship.”). Moreover, Felkner himself has neither

relied on the class-of-one theory nor suggested that we consider his equal protection claim

pursuant to this framework.


                                               - 27 -
       Notably, the First Circuit’s jurisprudence on equal protection claims in the context of

postsecondary education clearly focuses on whether a defendant’s actions have been different

toward plaintiffs compared to other students and whether the disparate treatment has been

rationally related to a legitimate purpose. For example, a student teacher’s equal protection

claim against his university and the city in which he had been engaged in a student-teaching

practicum was summarily dismissed because the plaintiff had “failed to show that others,

similarly situated, were treated differently.” Hennessy v. City of Melrose, 194 F.3d 237, 244 (1st

Cir. 1999). In Toledo, the First Circuit also affirmed the dismissal of an equal protection claim

because a university student who had claimed a disability by virtue of a mental illness had failed

to allege that the university’s refusal to acquiesce to his demands for class scheduling and course

assignment changes to accommodate his disability was a result of irrational prejudice, and the

university’s decisions were obviously rationally related to its academic mission and budgetary

constraints. Toledo, 454 F.3d at 29, 33-34.

       Felkner asserts that some of his peers who held similar sociopolitical ideologies also did

not speak up in class to share these views. The email exchanges with these students that Felkner

provided as support for his argument do not show that defendants treated students with

conservative ideologies differently than they treated students with liberal ideologies; instead, the

emails simply provide evidence to support Felkner’s claim that some other students felt that their

sociological and political opinions should not be shared with the other students and faculty in the

MSW program. This assertion is clearly more relevant to Felkner’s claims based on freedom of

expression than to claims based on equal protection violations.

       Felkner also relies on a mosaic of allegations about the various professors and

administrators whose actions against him—he claims—tend to show a pattern of disparate


                                               - 28 -
treatment due to his political affiliation. As litigants are apt to do, Felkner cherry-picks from the

myriad written communications between him and fellow students, as well as between him and

RIC professors and administrators, in his attempt to demonstrate that defendants’ actions were

motivated by their disagreement with his political ideology. Our review of the record of this

case, however, shows that the academic actions taken with respect to Felkner were, ultimately, to

enforce the required components of the MSW degree at RIC. Felkner focuses on Professor

Ryczek disaggregating his grade and giving him a failing grade when he refused to complete an

assignment as instructed, various professors and administrators enforcing the requirement that

Felkner complete both a field placement and an integrative project as a prerequisite to obtaining

the MSW degree, and administrators denying Felkner a further extension of time in which to

complete the integrative project after he failed to respond to the SSW’s offer for completing the

project long after the previous deadlines set for him. In our view, these are actions that involve

“discretionary decisionmaking” that do not implicate equal protection concerns. Engquist, 553
U.S. at 603.

       Accordingly, we affirm summary judgment with respect to count five.

                                                 7

                                     Procedural Due Process

       In count six, Felkner alleges that defendants violated his procedural due process rights in

several different ways related to the ASC hearings. The hearing justice concluded that Felkner

had been provided with sufficient opportunity to challenge the complaints against him as well as

to address his own complaints before the ASC, and that the ASC carefully decided the outcome

of each complaint filed with it related to Felkner. On appeal, Felkner argues that he was not

provided with sufficient process. The defendants, for their part, argue that Felkner received the


                                               - 29 -
notice and opportunity to which he was entitled and that the ASC process was not deficient in

any way.

       The United States Supreme Court has recognized a “legitimate entitlement to a public

education as a property interest * * * protected by the Due Process Clause[,] which may not be

taken away for misconduct without adherence to the minimum procedures required by that

Clause,” Goss v. Lopez, 419 U.S. 565, 574 (1975), namely, “notice and opportunity for hearing

appropriate to the nature of the case,” id. at 579 (quoting Mullane v. Central Hanover Trust Co.,

339 U.S. 306, 313 (1950)).

               “The authority possessed by the State to prescribe and enforce
               standards of conduct in its schools, although concededly very
               broad, must be exercised consistently with constitutional
               safeguards. * * *

               “The Due Process Clause also forbids arbitrary deprivations of
               liberty. ‘Where a person’s good name, reputation, honor, or
               integrity is at stake because of what the government is doing to
               him,’ the minimal requirements of the Clause must be satisfied.”
               Id. at 574 (quoting Wisconsin v. Constantineau, 400 U.S. 433, 437
               (1971)).

“Due process, which may be said to mean fair procedure, is not a fixed or rigid concept, but,

rather, is a flexible standard which varies depending upon the nature of the interest affected, and

the circumstances of the deprivation.” Gorman v. University of Rhode Island, 837 F.2d 7, 12 (1st

Cir. 1988) (citing Matthews v. Eldridge, 424 U.S. 319, 334 (1976); Morrisey v. Brewer, 408 U.S.
471, 481 (1972)). The span of procedural protections required to ensure fairness to students,

aside from the right to notice and hearing, is uncertain, and must be determined on a case-by-

case basis by balancing the competing interests in each case. Id. at 13. The First Circuit in

Gorman explained that we must balance the “paramount” interest students hold “in completing

their education, as well as avoiding unfair or mistaken exclusion from the educational


                                              - 30 -
environment, and the accompanying stigma” against the promotion and protection of educational

institutions. Id. at 14.

        At a minimum, a student is entitled to know “what he is accused of doing and what the

basis of the accusation is.” Goss, 419 U.S. at 582. In the context of a student disciplinary action,

the Supreme Court has specifically “stop[ped] short of construing the Due Process Clause to

require * * * that hearings in connection with short suspensions must afford the student the

opportunity to secure counsel, to confront and cross-examine witnesses supporting the charge, or

to call his own witnesses to verify his version of the incident.” Id. at 583; see also Gorman, 837
F.2d at 12 (concluding that disciplinary actions taken against students implicate students’ liberty

and property interest in education and, therefore, require due process).

        Although it is not entirely clear to us that Felkner’s hearing before the ASC was

disciplinary in nature, we shall assume that it was, thereby implicating his liberty and property

interests. Before us, Felkner alleges six specific violations of his procedural due process rights:

                “(1) to adequate notice of Pearlmutter’s complaint by not
                informing him of the critical ‘assumption’ upon which the ASC
                would base its decision, i.e., that he had been told that tape-
                recording faculty and students was ‘unethical’; (2) to counsel for
                the hearings; (3) by engaging in ex parte communications; (4) by
                denying him the right to question his accusers at all the hearings;
                (5) by depriving him of a record for a meaningful appeal[;] and (6)
                by providing him with meaningless appeals that consisted only of
                ‘rubber-stamping’ the ASC’s decision.”

We discuss Felkner’s contentions seriatim.

         We start with the adequacy of Felkner’s notice of Professor Pearlmutter’s complaint to

the ASC. Felkner received a letter advising him of Professor Pearlmutter’s complaint and the

date of the hearing. Professor Pearlmutter’s complaint and other materials were enclosed with

this notice. A review of these materials shows that Felkner was undisputably told the basis for


                                               - 31 -
the complaint against him, see Goss, 419 U.S. at 582, and Felkner has not provided any material

to the contrary. The fact that the notice did not include an express statement of permitted and

unpermitted behavior by SSW students does not lead to a violation of Felkner’s due process

rights regarding his entitlement to notice prior to the ASC hearing.

       Second, Felkner claims he was deprived of his right to have counsel at the ASC hearing.

He does not direct us, however, to any authority establishing a right to counsel in similar

academic circumstances. Indeed, “the weight of authority is against representation by counsel at

disciplinary hearings, unless the student is also facing criminal charges stemming from the

incident in question.” Gorman, 837 F.2d at 16.

       Third, Felkner’s challenge regarding “ex parte communications”—referring to the

deposition of Diane Martell, Ph.D., chair of the ASC, in which she testified that Dean Bennett-

Speight asked Dr. Martell to assure her that Felkner would be treated fairly and that all the

policies and practices would be followed—fares no better.             It is difficult to see how this

particular communication might compromise Dr. Martell’s impartiality, and Felkner has not

demonstrated a factual issue to be resolved by a jury.

       Fourth, we address Felkner’s claim that he was denied the opportunity to question his

“accusers” at the ASC hearing. Although the MSW Academic and Field Manual expressly

provides a student at an ASC hearing with “the right to question all participants on pertinent

matters[,]” the failure to adhere to that policy is not necessarily of constitutional magnitude

because Felkner did not have a constitutional right to confront and cross-examine Professor

Ryczek as his accuser. See Goss, 419 U.S. at 583. Moreover, Felkner has not shown any

material, disputed facts for a factfinder to resolve on this point.




                                                - 32 -
       Lastly, as to Felkner’s assertion about a “meaningless appeal” resulting from the absence

of a formal record of the ASC hearings and alleged “rubberstamp” of the ASC’s decisions, we

note that courts have held that due process does not mandate that a student be afforded an

opportunity to appeal from an adverse decision at a disciplinary proceeding. See Flaim v.

Medical College of Ohio, 418 F.3d 629, 642 (6th Cir. 2005) (citing Smith on Behalf of Smith v.

Severn, 129 F.3d 419, 428-29 (7th Cir. 1996); Winnick v. Manning, 460 F.2d 545, 549 n.5 (2d

Cir. 1972)). While a record of an academic disciplinary proceeding is desirable and may be

required by individual educational institutions as part of the process provided, see Gorman, 837
F.2d at 15, 16, Felkner has not demonstrated any disputed, material facts to resolve regarding

whether the process here was constitutionally insufficient.

       In summary, Felkner has failed to establish any factual disputes with respect to his

procedural due process claims and has also failed to establish that defendants are not entitled to

judgment as a matter of law on these claims. The undisputed facts and persuasive federal law

lead us to hold that Felkner received adequate notice and opportunity to be heard before the

ASC. We therefore affirm the judgment with respect to count six.

                                                 8

                                           Conspiracy

       Felkner alleges that defendants conspired to deny him his constitutional rights to freedom

of speech and due process “on account of his political beliefs” in violation of 42 U.S.C.

§ 1985(3). The hearing justice concluded Felkner had not alleged “a racial or class-based animus

as motivation for the alleged conspiracy” as required by federal law and, as a result, defendants

were entitled to judgment as a matter of law on Felkner’s conspiracy claim. On appeal, Felkner

argues that a conspiracy to “deprive [him] of his constitutional rights and drive him out of the


                                              - 33 -
MSW program” could reasonably be inferred by the evidence presented in Superior Court that:

(1) members of the faculty discussed Felkner on several occasions16; (2) Professor Ryczek kept

notes about Felkner and had other faculty members review a paper on which he was going to

give Felkner a bad grade; and (3) Professor Mueller testified in his deposition that the ASC had

not found that Felkner violated the NASW Code of Ethics but Dr. Martell stated that the ASC

unanimously found Felkner had violated the code because the ASC tried to reach a consensus.

       Felkner’s argument, however, misses the mark entirely.            To prove a claim under

§ 1985(3),17 a plaintiff must demonstrate:

               “(1) a conspiracy, (2) a conspiratorial purpose to deprive a person
               or class of persons, directly or indirectly, of the equal protection of
               the laws or of equal privileges and immunities under the laws, (3)
               an overt act in furtherance of the conspiracy, and (4) either (a) an
               injury to person or property, or (b) a deprivation of a
               constitutionally protected right or privilege.” Aulson v. Blanchard,



16
    Specifically, Felkner alleges the following: Professor Ryczek discussed Felkner in a
management committee and faculty meeting; Professor Pearlmutter spoke about Felkner at a
faculty meeting; Professor Weisman discussed Felkner with almost every faculty member;
Professor Mildred Bates informed Dean Bennett-Speight of Felkner’s resistance to conforming
with course requirements; and Dr. Martell admitted that the faculty discussed Felkner.
17
   42 U.S.C. § 1985(3) provides, in relevant part:

               “If two or more persons in any State or Territory conspire * * * for
               the purpose of depriving, either directly or indirectly, any person or
               class of persons of the equal protection of the laws, or of equal
               privileges and immunities under the laws; or for the purpose of
               preventing or hindering the constituted authorities of any State or
               Territory from giving or securing to all persons within such State
               or Territory the equal protection of the laws; * * * in any case of
               conspiracy set forth in this section, if one or more persons engaged
               therein do, or cause to be done, any act in furtherance of the object
               of such conspiracy, whereby another is injured in his person or
               property, or deprived of having and exercising any right or
               privilege of a citizen of the United States, the party so injured or
               deprived may have an action for the recovery of damages
               occasioned by such injury or deprivation, against any one or more
               of the conspirators.”
                                               - 34 -
                83 F.3d 1, 3 (1st Cir. 1996) (citing Griffin v. Breckenridge, 403
U.S. 88, 102 (1971)).

We have previously acknowledged that a valid claim pursuant to § 1985(3) must include an

allegation “that a conspiracy was not only established to deprive the claimant of the equal

protection and privileges or immunities of the law but also was predicated upon a racial or

suspect class-based, invidiously discriminatory animus.” Salisbury v. Stone, 518 A.2d 1355,

1361 (R.I. 1986) (citing United Brotherhood of Carpenters & Joiners of America v. Scott, 463
U.S. 825, 828-29 (1983)) (holding that the plaintiff failed to state a claim when he did not allege

his dismissal from employment was “the act of a conspiracy motivated by racial or class-based

animus”); see also Hennessy, 194 F.3d 237, 244 (1st Cir. 1999) (holding that a student teacher’s

conspiracy claim against his undergraduate school and field-placement teaching school

“founder[ed]” because he had “made no showing that the defendants’ conduct originated in an

invidiously discriminatory class-based animus”). The First Circuit is clear “that a class is

cognizable for purposes of § 1985(3)’s class-based animus requirement only when it is

comprised of a distinctive and identifiable group.” Aulson, 83 F.3d at 5. The First Circuit has

declined an opportunity to extend the protection against conspiracy to classes based on political

affiliation, holding “that § 1985(3) provides no remedy for animus on the basis of political

beliefs.” Pérez-Sánchez v. Public Building Authority, 531 F.3d 104, 108, 109 (1st Cir. 2008)

(acknowledging the Sixth Circuit’s opinion in Cameron v. Brock, 473 F.2d 608 (6th Cir. 1973),

that supporters of a political candidate are a clearly defined class entitled to protection under

§ 1985(3) but also collecting other federal circuit court cases holding that political affiliation is

not a class entitled to protection).

        Felkner’s conspiracy claim is based entirely on the cause of action created by § 1985(3),

yet he has not alleged that the deprivation of his constitutional rights stemmed from an

                                               - 35 -
“invidiously discriminatory animus” directed at a class entitled to protection under this statute.

See Aulson, 83 F.3d at 3; Salisbury, 518 A.2d at 1361; see also Diva’s Inc. v. City of Bangor, 411
F.3d 30, 39 (1st Cir. 2005) (holding appellants failed to state a claim for conspiracy pursuant to

§ 1985(3) and any presumed class inferred from the facts would be “at best, a vague and

amorphous grouping of individuals” and therefore insufficient for stating class-based animus)

(internal quotation marks omitted). Accordingly, defendants are entitled to judgment as a matter

of law on Felkner’s conspiracy claim and we therefore affirm the judgment as to count seven.

                                                C

                                      Qualified Immunity

       In defendants’ renewed motion for summary judgment, they argued that the doctrine of

qualified immunity barred Felkner’s claims against them. After the hearing justice determined

that defendants were entitled to summary judgment on all of Felkner’s claims, she declined to

consider defendants’ argument that they were qualifiedly immune from the claims. Instead, she

found this issue to be moot. In a cursory manner before us, Felkner asserts that two of the

individually named defendants are not entitled to qualified immunity.                Felkner also

acknowledges that the hearing justice did not address this issue. The defendants, for their part,

have asked us—if we vacate the judgment the hearing justice entered in their favor—to conclude

that qualified immunity bars Felkner’s claims against them. The defendants argue that, even if

their actions are deemed to have violated any of Felkner’s constitutional rights, none of the

violations were against clearly established constitutional rights, thereby entitling the individual

defendants to qualified immunity.

       While defendants have presented their qualified immunity arguments to the trial court on

three separate occasions, there is no dispute that a hearing justice has yet to substantively


                                              - 36 -
consider these arguments. We have held that genuine issues of material fact preclude summary

judgment in defendants’ favor on several of Felkner’s claims, but we decline defendants’

invitation to consider or decide whether the potential violations of Felkner’s constitutional rights

were violations of clearly established rights because we generally do not opine on legal issues

that have not been explored and analyzed in the first instance by the trial court. See Pontarelli v.

Rhode Island Board Council on Elementary and Secondary Education, 151 A.3d 301, 307 n.5

(R.I. 2016); State v. Gaylor, 971 A.2d 611, 614-15 (R.I. 2009). Part of the Superior Court’s task

on remand will be, therefore, to consider whether any of the defendants are entitled to qualified

immunity, should defendants continue to press this argument.

                                                 D

                                        Punitive Damages

       Felkner also asserts that the hearing justice erred when she granted defendants’ motion to

strike his demand for punitive damages. As previously recounted, Felkner sought punitive

damages for defendants’ alleged infringement of his right to exercise freedom of speech and for

delaying his completion of the MSW degree program.                In response to a request for

interrogatories seeking the individual defendants’ personal financial details, defendants moved to

strike Felkner’s claim for punitive damages. After conducting a Palmisano hearing, the hearing

justice found that defendants’ conduct toward Felkner had not “rise[n] to the level of

recklessness or callous indifference” to his constitutional rights and therefore concluded that he

had not established the required prima facie case for punitive damages. Felkner argues that he

did establish a prima facie case for punitive damages because the record demonstrates that

defendants, by their actions, were either recklessly or callously indifferent to his constitutional




                                               - 37 -
rights. The defendants, not surprisingly, argue that the hearing justice did not err in her decision

to grant their motion to strike Felkner’s punitive damages claim.

       We must first determine what standard applies to our review of this issue. Felkner seems

to suggest we should review this issue de novo, applying the summary judgment framework in

which we view the undisputed facts in the light most favorable to him. The defendants suggest

we reverse the hearing justice’s ruling only if we hold that her findings of fact and ultimate

decision to strike the punitive damages claim were clearly erroneous. “Palmisano established a

procedure whereby a plaintiff must make a prima facie showing at an evidentiary hearing that a

viable claim exists for an award of punitive damages before discovery of defendant’s financial

worth may be undertaken.” Castellucci v. Battista, 847 A.2d 243, 247 (R.I. 2004) (footnote

omitted). Our caselaw is clear that the trial justice determines, as a matter of law, “[w]hether a

party seeking punitive damages has met the high standard imposed on such an award[.]”

Palmisano, 624 A.2d at 318; see also Castellucci, 847 A.2d at 248; Simeone v. Charron, 762
A.2d 442, 444 (R.I. 2000). “Such findings on questions of law are reviewed de novo by this

Court.” Simeone, 762 A.2d at 444. Accordingly, we proceed with a de novo review of this issue.

       Punitive damages are available in an action brought pursuant to 42 U.S.C. § 1983 “when

the defendant’s conduct is shown to be motivated by evil motive or intent, or when it involves

reckless or callous indifference to the federally protected rights of others.” Kolstad v. American

Dental Association, 527 U.S. 526, 536 (1999) (quoting Smith v. Wade, 461 U.S. 30, 56 (1983)).

In order to recover punitive damages under Rhode Island law, a plaintiff must present “evidence

of such willfulness, recklessness or wickedness, on the part of the party at fault, as amounts to

criminality, which for the good of society and warning to the individual, ought to be punished.”

Palmisano, 624 A.2d at 318 (alteration omitted) (quoting Sherman v. McDermott, 114 R.I. 107,


                                               - 38 -
109, 329 A.2d 195, 196 (1974)). Also, “there must be a showing that the defendant acted with

malice or in bad faith.” Id. This standard “is rigorous and will be satisfied only in instances

wherein a defendant’s conduct requires deterrence and punishment over and above that provided

in an award of compensatory damages.” Id. (citing Davet v. Maccarone, 973 F.2d 22, 27 (1st Cir.

1992)). We have previously commented that “[a]n award of punitive damages is considered an

extraordinary sanction and is disfavored in the law, but it will be permitted if awarded with great

caution and within narrow limits.” Id.

       In Felkner’s objection to the defendants’ motion to strike his claim for punitive damages,

he provided dozens of pages of allegations against both individually named defendants and

unnamed individuals he alleges acted as coconspirators. After reviewing these allegations, the

hearing justice’s decision on the motion, and Felkner’s arguments before this Court, it is evident

that, despite the sheer volume of allegations, the substance of his claims against each individual

does not reveal either “evil motive or intent” on their part or their “reckless or callous

indifference” to his federal constitutional rights. Kolstad, 527 U.S. at 536 (quoting Smith, 461
U.S. at 56). The hearing justice made an exhaustive and meticulous review of the abundant

exhibits before she concluded that Felkner had not met his burden to demonstrate a prima facie

case for punitive damages. Based upon our de novo review of the record, we agree with the

hearing justice. Accordingly, we affirm the order granting the defendants’ motion to strike

Felkner’s claim for punitive damages.

                                                III

                                           Conclusion

       For the reasons stated herein, we vacate the judgment of the Superior Court with respect

to counts one, three, and four. We affirm the judgment with respect to counts five, six, and


                                              - 39 -
seven. As to count two, we affirm the judgment as it relates to Felkner’s claim that the

defendants retaliated against him for his audio recordings, and we vacate the judgment in all

other respects. We also affirm the order striking Felkner’s claim for punitive damages. We

remand this case to the Superior Court for further proceedings consistent with this opinion.



       Justice Robinson, concurring in part and dissenting in part. I am pleased to concur

in the opinion of the majority to the extent that it affirms the grant of summary judgment in favor

of the defendants. However, I believe that the trial justice’s grant of summary judgment should

be affirmed in its entirety, and I therefore vigorously dissent from those portions of the majority

opinion that result in the vacating of summary judgment as to certain counts.

       I strive never to lightly or unreflectively dissent. And that is especially true with respect

to a case such as this one, where plaintiff has alleged that he has been mistreated in a manner that

violated certain core constitutional rights.   Nonetheless, while being fully cognizant of the

seriousness of my decision, I know that I must dissent in this case—respectfully, but most

ardently.1

       I have never for a moment faltered in my long-held reverence for the First Amendment,

nor am I even remotely retreating from that reverence at this time.             However, from the

beginning, I have been unable to glimpse any genuine First Amendment issue in the facts of

record in this case. It is my considered judgment that this case involves at bottom nothing more

than some petty academic squabbles and certainly nothing of constitutional magnitude. I submit

that the following words of Judge Calvert Magruder, written in a famous law review article

(published before his appointment to the bench), are pertinent to the case at bar and to plaintiff’s

1
       I sincerely acknowledge the thoughtful nature of the majority opinion and that of my
esteemed colleague who concurs in part with the majority opinion and dissents in part from it.
                                               - 40 -
grievances in general: “Against a large part of the frictions and irritations and clashing of

temperaments incident to participation in a community life, a certain toughening of the mental

hide is a better protection than the law could ever be.” Calvert Magruder, Mental and Emotional

Disturbance in the Law of Torts, 49 Harv. L. Rev. 1033, 1035 (1936); cf. Craig v. Harney, 331
U.S. 367, 376 (1947) (“Judges are supposed to be [persons] of fortitude, able to thrive in a hardy

climate.”); Partington v. Bugliosi, 56 F.3d 1147, 1154 (9th Cir. 1995) (“[R]obust debate among

people with different viewpoints * * * is a vital part of our democracy * * *.”).2

       Let me state at the outset that I am in full agreement with the reasoning of and the

conclusions reached in the comprehensive opinion of the hearing justice, and I certainly concur

with those portions of the majority opinion that affirm her rulings. I feel no need to add a great

deal to what I consider to be an impressive, insightful, and intellectually compelling piece of



2
       Moreover, although written in the context of the workplace rather than with respect to
academia, there is profound common sense and wisdom in the following observation by Judge
Bruce Selya in the case of Suarez v. Pueblo International, Inc., 229 F.3d 49 (1st Cir. 2000):

               “The workplace is not a cocoon, and those who labor in it are
               expected to have reasonably thick skins—thick enough, at least, to
               survive the ordinary slings and arrows that workers routinely
               encounter in a hard, cold world.” Suarez, 229 F.3d at 54; see also
               Cherkaoui v. City of Quincy, 877 F.3d 14, 30 (1st Cir. 2017).

       I would add that, in my view, this entire case comes close to running afoul of the ancient
maxim “de minimis non curat lex.” As I have studied the record in this case as well as the
majority opinion of this Court, I frequently recall the following observation by a federal
appellate court:

               “The maxim de minimis non curat lex retains force even in
               constitutional cases * * *. Its particular function is to place outside
               the scope of legal relief the sorts of intangible injuries normally
               small and invariably difficult to measure that must be accepted as
               the price of living in society rather than made a federal case out
               of.” Swick v. City of Chicago, 11 F.3d 85, 87 (7th Cir. 1993); see
               generally Max L. Veech & Charles R. Moon, De Minimis Non
               Curat Lex, 45 Mich. L. Rev. 537 (1947).
                                               - 41 -
reasoning by the hearing justice in her meticulous and point-by-point rejection of Mr. Felkner’s

objection to defendants’ so well-crafted and convincing motion for summary judgment. At the

end of the day, it is my unwavering conclusion that no aspect of this case needs to be remanded

for a trial. In my judgment, the case was correctly disposed of at the nisi prius level pursuant to

the established procedures and criteria under Rule 56 of the Superior Court Rules of Civil

Procedure.

       While it is true that students and teachers do not “shed their constitutional rights to

freedom of speech or expression at the schoolhouse gate,” Tinker v. Des Moines Independent

Community School District, 393 U.S. 503, 506 (1969), it is equally true that “constitutional rights

of students in public school are not automatically coextensive with the rights of adults in other

settings.” Bethel School District No. 403 v. Fraser, 478 U.S. 675, 682 (1986). Indeed, the

Supreme Court has stated that, “[w]hen judges are asked to review the substance of a genuinely

academic decision, * * * they should show great respect for the faculty’s professional judgment”

and “may not override it unless it is such a substantial departure from accepted academic norms

as to demonstrate that the person or committee responsible did not actually exercise professional

judgment.” Regents of University of Michigan v. Ewing, 474 U.S. 214, 225 (1985). It is my

considered and precedent-supported belief that, except in perhaps the most truly exceptional

circumstances (which do not even remotely exist in the instant case), a court is not “suited to

evaluate the substance of the multitude of academic decisions * * *—decisions that require an

expert evaluation of cumulative information and [are] not readily adapted to the procedural tools

of judicial or administrative decisionmaking.” Id. at 226 (internal quotation marks omitted).

       As such, I must express my fervent dissent from those portions of the majority opinion

which reverse the hearing justice’s grant of summary judgment in this case—i.e., those portions


                                              - 42 -
which take issue with the hearing justice’s grant of summary judgment as to Counts One through

Four of Mr. Felkner’s first amended complaint.3 I now proceed to address the reasons for my

disagreement with the majority concerning these four counts.

        Count One of Mr. Felkner’s first amended complaint alleged that he was deprived of his

right to freedom of expression4 “on issues of political concern.” Count Two contended that he

was retaliated against for his public criticism of Rhode Island College (RIC). Count Three

averred that Mr. Felkner was unconstitutionally compelled “to express ideas that are contrary to

his political beliefs.” Lastly, Count Four posited that defendants’ actions placed unconstitutional

conditions on Mr. Felkner with respect to his obtaining the master’s degree. In addressing these

four counts, I deem it more expedient to proceed, as the hearing justice did in this case, by

looking at each act which Mr. Felkner contends was a violation of his constitutional rights as set

forth in the first four counts in the first amended complaint.

        I begin by noting that I am in agreement with the majority with respect to identifying the

principles of law that are pertinent to this case. It is certainly the case, as the majority states, that

the First Amendment protects an individual “who chooses to speak” as well as the right of an

individual to decide what not to say, Hurley v. Irish-American Gay, Lesbian and Bisexual Group

of Boston, Inc., 515 U.S. 557, 573 (1995); and it is also true that “constitutional freedom is

nowhere more vital than in the community of American schools.” Tinker, 393 U.S. at 512

(internal quotation marks omitted). What is more, I also find applicable the decision of the

United States Supreme Court in Hazelwood School District v. Kuhlmeier, 484 U.S. 260 (1988),


3
      I note that the majority does uphold summary judgment on Count Two, but it does so
only with respect to Mr. Felkner’s alleged right to record his classes and his discussions with
members of the faculty.
4
        For the purposes of this dissenting opinion, I do not suggest that there is any material
difference between the term “freedom of expression” and the term “freedom of speech.”
                                                 - 43 -
to the effect that “educators do not offend the First Amendment by exercising editorial control

over the style and content of student speech in school-sponsored expressive activities so long as

their actions are reasonably related to legitimate pedagogical concerns.” Hazelwood School

District, 484 U.S. at 273; see also Brown v. Li, 308 F.3d 939, 951-52 (9th Cir. 2002) (addressing

the Hazelwood School District standard and stating that it “balances a university’s interest in

academic freedom and a student’s First Amendment rights [since] [i]t does not immunize the

university altogether from First Amendment challenges but, at the same time, appropriately

defers to the university’s expertise in defining academic standards and teaching students to meet

them”).

       With respect to Count Two, I also do not take issue with the majority that, to prevail on a

First Amendment retaliation claim, Mr. Felkner must show that he “engaged in constitutionally

protected conduct” and that such “conduct was a substantial or motivating factor” for any

adverse action which was taken against him. McCue v. Bradstreet, 807 F.3d 334, 338 (1st Cir.

2015) (internal quotation marks omitted). And I am in agreement that he was free to rely on

circumstantial evidence in an attempt to prove his retaliation claim. Lewis v. City of Boston, 321
F.3d 207, 219 (1st Cir. 2003). Lastly, with respect to Count Four, I am in agreement that “[t]he

doctrine of unconstitutional conditions bars government from arbitrarily conditioning the grant

of a benefit on the surrender of a constitutional right, regardless of the fact that the government

appropriately might have refused to grant the benefit at all.” National Amusements, Inc. v. Town

of Dedham, 43 F.3d 731, 747 (1st Cir. 1995). Nonetheless, a condition that is “sufficiently

related to the benefit” may “validly be imposed.” Id.

       Where I part company with the majority is in its determination that genuine issues of

material fact remain with respect to the alleged deprivation of Mr. Felkner’s First Amendment


                                              - 44 -
rights.    I endorse wholeheartedly the hearing justice’s decision to the contrary. I find her

discussion of Mr. Felkner’s free speech claims to be an exemplary piece of legal scholarship and

absolutely correct. As such, I will not restate that analysis but rather briefly address why I arrive

at the same conclusions as the hearing justice.

          Initially, I note that I am in agreement with the hearing justice that, “[w]ith respect to the

alleged violations of free speech, the Court first must determine whether the speech in question

was protected under the First Amendment as a matter of law.” In Adler v. Lincoln Housing

Authority, 544 A.2d 576 (R.I. 1988), this Court opined that “[t]he inquiry into the protected

status of speech is one of law, not fact.” Adler, 544 A.2d at 581 (internal quotation marks

omitted). In addition, the United States Court of Appeals for the Sixth Circuit has expressly

stated that “[t]he only real question, under Hazelwood,” as to “whether the actions of the school

officials were reasonably related to legitimate pedagogical concerns * * * is a question of law.”

Poling v. Murphy, 872 F.2d 757, 762 (6th Cir. 1989) (internal quotation marks omitted). Thus,

in my considered opinion, the question of whether or not Mr. Felkner’s speech was protected

under the First Amendment is a question of law.

          Mr. Felkner first alleges that Professor James Ryczek, in part one of the “Policy and

Organizing” class, violated his free speech rights when he provided an approved list of topics

concerning which students were to lobby, which topics Mr. Felkner alleges represented a “leftist

position.” Mr. Felkner further complains that he was not permitted to switch topics and that he

was given a failing grade when he wrote his paper from an opposite perspective. In my view, the

hearing justice did not err in concluding that the record reflected the fact that Mr. Felkner chose a

topic for a paper and debate, wanted to switch sides late in the course—and then, ignoring the

professor’s pedagogically appropriate refusal to let him do so, wrote the paper and participated in


                                                  - 45 -
the group debate from a perspective opposite to that assigned. It is certainly a legitimate

pedagogical purpose for a professor to require a student to write a paper or participate in a debate

from a viewpoint that may conflict with that student’s personal views; learning to understand and

cogently articulate a viewpoint that is not one’s own is without question a legitimate pedagogical

purpose.   See Hazelwood School District, 484 U.S. at 273; C.N. v. Ridgewood Board of

Education, 430 F.3d 159, 187 (3d Cir. 2005) (“First Amendment jurisprudence recognizes that

the educational process itself may sometimes require a state actor to force a student to speak

when the student would rather refrain. A student may also be forced to speak or write on a

particular topic even though the student might prefer a different topic.”); Brown, 308 F.3d at 953

(“[A] teacher may require a student to write a paper from a particular viewpoint, even if it is a

view-point [sic] with which the student disagrees, so long as the requirement serves a legitimate

pedagogical purpose.”); see also Board of Regents of University of Wisconsin System v.

Southworth, 529 U.S. 217, 242-43 (2000) (Souter, J., concurring) (stating that, in a university

setting, “students are inevitably required to support the expression of personally offensive

viewpoints in ways that cannot be thought constitutionally objectionable unless one is prepared

to deny the University its choice over what to teach”); 2 Rodney A. Smolla, Smolla and Nimmer

on Freedom of Speech § 17:1.50 at 17-8 to 17-10 (2018) (“Schools routinely require students to

express a viewpoint that is not their own in order to teach the students to think critically.”).

       Taking into account the just-cited legal authorities, Mr. Felkner was justifiably given a

failing grade.   See Brown, 308 F.3d at 949 (“[T]he First Amendment does not require an

educator to change the assignment to suit the student’s opinion or to approve the work of a

student that, in his or her judgment, fails to meet a legitimate academic standard.”). What is

more, the hearing justice pointed out that Professor Ryczek, quite generously, even gave Mr.


                                                - 46 -
Felkner the opportunity to resubmit the assignment, but Mr. Felkner opted not to do so. Thus, in

my judgment, the hearing justice certainly did not err in concluding that Mr. Felkner’s free

speech rights were not violated by the series of events that transpired in this case. Nor did she

err in concluding that Mr. Felkner’s free speech rights were also not violated when his appeal of

his failing grade was eventually denied. In the just-described context, Mr. Felkner was not

engaging in protected speech. See Adler, 544 A.2d at 581.

          Mr. Felkner also puts great weight on the fact that, in part two of his “Policy and

Organizing” class, he was required to participate in a lobbying assignment concerning a topic

with which he did not agree. As the majority notes, this issue is utterly moot given that Mr.

Felkner was never required to actually lobby anyone with respect to a viewpoint that he did not

share. This complaint on Mr. Felkner’s part is completely devoid of any merit. So too is his

contention with respect to Professor Roberta Pearlmutter’s initial statement that she would

reduce his grade on the lobbying assignment if he formed his own group with students who were

not fellow students in the “Policy and Organizing” class. As the hearing justice noted, Mr.

Felkner was in fact eventually allowed to form his own group. Therefore, I perceive no error in

the hearing justice’s conclusion that Mr. Felkner’s free speech rights were not violated in this

regard.

          The same is likewise true of Mr. Felkner’s contention that he was not permitted to engage

in the field placement that he chose or to work on the topic of welfare reform for his integrative

project. Once again, I am in agreement with the hearing justice that it is clear from the record

that Mr. Felkner was ultimately permitted to do the field placement he chose and to work on

welfare reform for his integrative project. Therefore, these claims also have no merit. See, e.g.,

Beauregard v. Gouin, 66 A.3d 489, 494 (R.I. 2013) (stating that a “[c]omplete failure of proof


                                                - 47 -
concerning an essential element of the nonmoving party’s case necessarily renders all other facts

immaterial”).

       Moreover, with respect to the delay resulting from Mr. Felkner’s seeking approval of the

field placement and integrative project topic that he wanted, the hearing justice pointed out that

he was given an extension of time within which to complete his integrative project. As the

hearing justice noted, Dean Carol Bennett-Speight granted Mr. Felkner an extension to complete

his degree requirements on the condition that he submit his problem statement and methodology

to his advisor by a certain date and submit a plan outlining how he would finish the project by a

certain date.   Dean Bennett-Speight expressly required Mr. Felkner to acknowledge his

understanding and acceptance of these conditions. The hearing justice is correct that the record

reflects that Mr. Felkner inexplicably failed to do so. After he had been given ample time to

comply with the just-referenced condition precedent, Professor Pearlmutter informed him that he

was no longer considered to be a student in the social work program at RIC. In my opinion, it

could be convincingly contended that Mr. Felkner’s complete and bewildering failure to take

advantage of the proffered extension is nearly determinative of this entire case. Mr. Felkner was

given the opportunity to finish his integrative project as a stepping stone towards being granted a

master’s degree, and he did not make even the minimal effort of informing RIC as to whether or

not he was accepting the extension and its conditions. Therefore, in my opinion, it was through

the fault of no one but himself that Mr. Felkner did not ultimately obtain a master’s degree.

       With respect particularly to Mr. Felkner’s retaliation claim, the hearing justice did not err

in concluding that, as to the just-discussed occurrences, Mr. Felkner was unable to show that he

was engaged in constitutionally protected speech; that being the case, any retaliation claim must

fail. See McCue, 807 F.3d at 338. Mr. Felkner further alleges, in regard to his retaliation claim,


                                              - 48 -
that Professor Pearlmutter penalized him with respect to his grade in her class due to the fact that

he worked with students who were not fellow students in his class. However, grading is a

function of the often somewhat subjective assessment criteria of a particular professor, and this

Court is not in a position to second-guess such a decision. See Board of Curators of University

of Missouri v. Horowitz, 435 U.S. 78, 90 (1978) (stating that “the decision of an individual

professor as to the proper grade for a student in his [or her] course * * * requires an expert

evaluation of cumulative information and is not readily adapted to the procedural tools of

judicial * * * decisionmaking”); see also Settle v. Dickson County School Board, 53 F.3d 152,

156 (6th Cir. 1995) (“Teachers * * * must be given broad discretion to give grades and conduct

class discussion based on the content of speech.”).

       Mr. Felkner next posited in his first amended complaint that he was retaliated against for

his conservative views when Professor Pearlmutter “led a fifty-minute in-class discussion

assailing Mr. Felkner’s conservative views” and “allowed other students to assault Mr. Felkner’s

views without allowing him to respond.” In my judgment, the hearing justice was absolutely

correct when she held that this simply is not an adverse action. See McCue, 807 F.3d at 338-39.

As such, Mr. Felkner’s retaliation claim in this regard also must fail. I would echo the hearing

justice’s perceptive statement that Mr. Felkner “seems to consider free speech a one-way street.”

I believe that that assessment is also applicable to Mr. Felkner’s complaint about various e-mail

communications he had with RIC professors wherein they stressed the progressive nature of the

School of Social Work. Mr. Felkner’s free speech rights were not violated simply because

professors at RIC disagreed with him politically and were vocal about their own views.

       I also note that, even accepting as true the contents of the affidavit of Dr. Richard Gelles,

on which the majority so heavily relies, I can perceive nothing in this case on which to base a


                                               - 49 -
legal conclusion that defendants’ actions were not reasonably related to any legitimate

pedagogical purpose but rather were pretextual. See Hazelwood School District, 484 U.S. at 273;

Axson-Flynn v. Johnson, 356 F.3d 1277, 1292-93 (10th Cir. 2004). Even if the master’s in social

work program did have, as the majority puts it, a “strong predisposition toward so-called

‘progressive’ social values,” expressing those values and allowing class discussion on those

values rather than fostering a more conservative perspective certainly did not violate Mr.

Felkner’s constitutional rights. See Brown, 308 F.3d at 951 (“[T]he curriculum of a public

educational institution is one means by which the institution itself expresses its policy, a policy

with which others do not have a constitutional right to interfere.”). While Mr. Felkner was

required to argue against his personal viewpoint in class, it is important to remember that he was

ultimately not required to lobby for any viewpoint with which he did not agree. Moreover, I

consider it absolutely crucial to analyzing this case to remain mindful of the fact that Mr. Felkner

was offered the opportunity to avail himself of an extension of the time within which he must

have completed his degree requirements, but he opted not to comply with the quite minimal

prerequisites that he had to meet before the extension would become operative.

        Accordingly, it is abundantly clear to me that, as a matter of law, Mr. Felkner was not

engaging in protected speech (Count One); did not suffer an adverse retaliation for said speech

(Count Two); was not compelled to speak (Count Three); and did not have unconstitutional

conditions imposed on him as a requirement for receiving his master’s degree (Count Four).

Therefore, in my opinion, summary judgment in defendants’ favor was appropriate as to all of

the first four counts.

        “[I]ndependence of thought and frankness of expression occupy a high place on our scale

of values, or ought to, but so too do discipline, courtesy, and respect for authority. Judgments on


                                               - 50 -
how best to balance such values may well vary from school to school.” Poling, 872 F.2d at 762.

The courts have no place passing judgment on such academic decisions. It is my very definite

view that plaintiff’s complaints about the slings and arrows that he purports to have encountered

while pursuing a graduate degree at RIC have no place in our courts.

       With sincere respect for the earnestly held and well-articulated views of the majority, I

find it regrettable that this litigation will now continue in the trial court—albeit in a substantially

reduced form. It seems to me that that trial will be what the Supreme Court of Iowa once

metaphorically described as “a play which is not worth the candle.” Van Gorder v. Sherman, 46
N.W. 1087, 1088 (Iowa 1890). In my view, “[i]t is time for this litigation to end.” Arena v. City

of Providence, 919 A.2d 379, 396 (R.I. 2007); see also Northern Trust Co. v. Zoning Board of

Review of Westerly, 899 A.2d 517, 520 (R.I. 2006) (mem.); Gunn v. Union Railroad Co., 27 R.I.
320, 337, 62 A. 118, 125 (1905).

       For the reasons set forth herein, I must record my respectful but especially vigorous

dissent to the portions of the majority’s opinion which reverse the hearing justice’s grant of

summary judgment in favor of the defendants.




       Justice Indeglia, concurring in part and dissenting in part. I wholeheartedly concur

with most of the majority’s well-written opinion, including most of its holding with respect to

Felkner’s due process claims. However, I must respectfully dissent with regard to its due

process analysis in two respects, which I believe may have affected Felkner’s right to a

“meaningful appeal.”




                                                - 51 -
                                            Due Process

       In the college setting, the amount of process that is due to a student depends upon the

circumstances surrounding the hearing. Hennessy v. City of Melrose, 194 F.3d 237, 250 (1st Cir.

1999). The United States Court of Appeals for the First Circuit has stated that “[a] hearing—or

the offer of one—usually is necessary when a school takes serious disciplinary action against a

student. By contrast, academic sanctions customarily are left to academic channels and do not

require a hearing as a matter of constitutional right.” Id. (emphasis in original) (citation omitted).

Additionally, that court similarly stated, in an earlier case, that “the procedures due to a student

include[] notice, an explanation of the case against the student, and ‘an opportunity to present his

[or her] side of the story.’” Gorman v. University of Rhode Island, 837 F.2d 7, 14 (1st Cir. 1988)

(quoting Goss v. Lopez, 419 U.S. 565, 581 (1975)). Here, the ASC’s hearing on plaintiff’s

failing grade would clearly be considered academic because it concerned Felkner’s scholastic

performance and, so, little process was constitutionally required in those proceedings. On the

other hand, in the second hearing, because Felkner faced a possible expulsion from RIC’s MSW

program for allegedly and deceptively recording his teachers and fellow pupils—a penalty born

from an issue with his professional ethics—more process was required from the ASC in the

disciplinary hearing, despite the ASC’s contention that this hearing was also academic.

       However, no one has contended—and neither do I—that the ASC failed to give plaintiff a

hearing in either case. Instead, I take issue with the alleged deprivation of certain procedures

within those hearings. The United States Supreme Court, in Goss, noted that more substantial

disciplinary proceedings that subject a student to greater sanctions than short suspensions may

require more formal hearing procedures. See Goss, 419 U.S. at 584. The Goss Court noted that,

in more serious cases, the school “may * * * summon the accuser, permit cross-examination, and


                                                - 52 -
allow the student to present his own witnesses. In more difficult cases, [the disciplinarian] may

permit counsel.” Id.

       In Gorman, the First Circuit held that a student’s due process rights were not violated in

disciplinary proceedings where the school did not permit him to have an attorney present, cross-

examine witnesses, or record the hearings. Gorman, 837 F.2d at 15-16. Determining the specific

procedures to which the student was entitled, the court balanced the student’s right to his or her

education with the school’s needs to conserve limited resources in adjudicating such disciplinary

matters. Id. at 14-15. The court found that the hearings were recorded through a written account

by a university representative, which “clearly constituted a sufficient record of the proceedings.”

Id. at 16. Furthermore, relying on caselaw from other circuits, the court held that counsel was

not constitutionally required at disciplinary proceedings, so long as the student was not facing

any criminal charges. Id. Additionally, the court acknowledged that a student has no right to

cross-examination in school disciplinary proceedings. Id.

       While Felkner faced potential dismissal for his alleged deceptive recording of classes, he

did not face any criminal charges in conjunction with the matter. He received notice of the

complaints against him and he was afforded hearings, followed by an appeal. At the hearing,

Felkner was not permitted to use an attorney, nor was he allowed to cross-examine defendants.

However, I agree with the majority that none of these deprivations indicate that his due process

rights were violated. See Gorman, 837 F.2d at 16. Where I differ from the majority is that I

believe Felkner has created a genuine issue of material fact in his due process claim with respect

to an alleged lack of: (1) a record of the disciplinary proceedings; and (2) written findings of fact

from the ASC.




                                               - 53 -
       In her decision granting summary judgment in favor of defendants with respect to

Felkner’s due process claim, the motion justice did not address the issue of whether the ASC

should have created a record of the disciplinary hearing, nor did she address the adequacy of any

written decision. Instead, the motion justice focused solely on the issue of Felkner’s inability to

cross-examine the witnesses against him.

       On Felkner’s right to effectuate a meaningful appeal, the majority states that, “[w]hile a

record of an academic disciplinary proceeding is desirable and may be required by individual

educational institutions as part of the process provided * * * Felkner has not demonstrated any

disputed, material facts to resolve regarding whether the process here was constitutionally

insufficient.” I respectfully disagree with this conclusion.

                                                 A

                                   Record of the Proceedings

       My first concern here is the fact that the ASC did not keep a record of the proceedings.

Although due process does not require that a student be allowed to record a disciplinary hearing,

the First Circuit has noted that “several courts have required some form of record.” Gorman, 837
F.2d at 15. Alternatively, the Sixth Circuit has stated that “[w]hile due process may not impose

upon the university the requirement to produce a record in all cases, fundamental fairness

counsels that if the university will not provide some sort of record, it ought to permit the accused

to record the proceedings if desired.” Flaim v. Medical College of Ohio, 418 F.3d 629, 636 (6th

Cir. 2005) (citing Gorman, 837 F.2d at 15-16). Ironically, the very basis for the disciplinary

hearing, of which there is allegedly no record, was Felkner’s recording of his professors and

fellow students.




                                               - 54 -
       In Gorman, the First Circuit determined that due process did not require the school to

allow the plaintiff to record the hearing because the school had internal policies for keeping

records of disciplinary proceedings and did, in fact, keep a record of the plaintiff’s hearing in that

case. Gorman, 837 F.2d at 15-16. Here, unlike the school in Gorman, Felkner alleges that the

ASC did not provide any kind of record for the disciplinary proceedings. See id. As this Court

has recognized, it is unlikely that there can be a meaningful review of, or appeals from, any

determination by an administrative body without some form of record. Cf. Champlin’s Realty

Associates v. Tikoian, 989 A.2d 427, 448 (R.I. 2010) (“If the record before the agency does not

support the agency action, if the agency has not considered all relevant factors, or if the

reviewing court simply cannot evaluate the challenged agency action on the basis of the record

before it, the proper course, except in rare circumstances, is to remand to the agency for

additional investigation or explanation.”) (quoting Florida Power & Light Co. v. Lorion, 470
U.S. 729, 744 (1985)). Therefore, without a record of the ASC hearing, I believe there exists a

genuine issue of material fact, making summary judgment inappropriate.1

                                                  B

                                         Written Findings

       My second concern is that the ASC did not adequately describe the basis for its decision

in the letter that it sent to Felkner.2 The Sixth Circuit has held that “[a]n accused individual is




1
  Although Felkner later agreed that he would not tape any more conversations, this was only in
response to the ultimatum set forth in the decision letter from the ASC.
2
  The letter states, in pertinent part:

               “Pursuant to the academic policies of the School of Social Work,
               the Academic Standing Committee conducted a hearing, April 27,
               on the allegations of Dr. Pearlmutter that you failed to adhere to
               the academic standards of the School by engaging in behavior that
                                                - 55 -
generally not entitled to a statement of reasons for a decision against them, at least where the

reasons for the decision are obvious.” Flaim, 418 F.3d at 636 (emphasis added). However, that

court also stated that it “recognize[d] there may be some proceedings where written findings of

fact would be required[,]” because the cost to a school to issue such findings is minimal. See id.

at 642.

          In Flaim, the court held that, under the circumstances presented in that case, due process

did not require the disciplinary committee to issue written findings of fact in light of the fact that

the board expelled the plaintiff for a felony drug conviction, an obvious violation of the school’s

“zero-tolerance policy” regarding drugs. Flaim, 418 F.3d at 633, 642. Here, I believe that there

is at least an issue of material fact as to whether the ASC’s written decision was adequate in light

of the fact that one member of the committee doubted whether there was any ethical basis to


                 violated the National Association of Social Workers (NASW)
                 Code of Ethics.

                 “After consideration of all of the evidence, including your
                 testimony, the Committee determined that you failed to adhere to
                 academic standards of the School when you deceptively audio-
                 taped a conversation with Dr. Pearlmutter in violation of Section
                 4.04 of the NASW Code of Ethics. The Committee was not
                 convinced that you violated Sections 2.01 or 2.02 of the Code.

                 “An important academic requirement of the School of Social Work
                 (noted in the School’s Academic and Field Manual) is that all
                 matriculated students ‘act in accord’ (p. 34) with the NASW Code
                 of Ethics ‘throughout their period of matriculation * * *’ (p. 34).
                 The Committee is concerned that your testimony reveals an
                 unwillingness or inability to understand the academic necessity to
                 comply with the School’s standards. Accordingly, the Committee
                 recommends to the Chair of the MSW department, Dr. Lenore
                 Olsen, that you be requested to declare immediately, in writing,
                 that you will henceforth refrain from any deceptive audio or video
                 copying of conversations with social work colleagues and refrain
                 from any audio or video copying without express permission from
                 them. If you are unwilling to do so, the Committee recommends
                 that you be dismissed from the School of Social Work.”
                                                - 56 -
discipline Felkner.3 Moreover, in its decision letter to Felkner, the committee merely cited to

Section 4.04 of the NASW Rules of Ethics—which does not specifically prohibit recording of

classroom discussions—without any further explanation or findings of fact as to how the

recording of conversations violated that provision. Thus, there is some question as to whether

the basis of the ASC’s decision was obvious. See id. at 636.

       Furthermore, the lack of written findings may well have affected the meaningfulness of

any appeal and, thus, Felkner’s due process rights, stymying him from presenting cogent reasons

for appeal, because Felkner might not have been able to prepare a proper response; nor would

those responsible for hearing such appeal be able to conduct a proper review of his case without

such findings. In the administrative setting, this Court generally requires “an ample decisional

demonstration of the grounds upon which an ultimate conclusion is predicated[,]” to “facilitat[e]

judicial review, avoid[] judicial usurpation of administrative functions, assur[e] more careful

administrative consideration, help[] parties plan their cases for rehearings and judicial review,

and keep[] agencies within their jurisdiction.” Hooper v. Goldstein, 104 R.I. 32, 44, 241 A.2d
809, 815 (1968).

       In conclusion, the motion justice did not address either of these contentions in her

decision, and the majority’s short, one-paragraph analysis is insufficient to conclude that there



3
  In an email to the chair of the ASC, Professor Mueller, another member of the ASC,
commented:

               “[W]here in the code of ethics are we saying that this reporting
               process is addressed. This is not a violation anchored in
               professional helping relationships because I do not believe that the
               Code is prescriptive about confidentiality with colleagues where
               client information is not involved. Did you get any further sense
               from either Rick [Reamer] or Lenore [Olsen] about the linkage to
               the Code?”

                                              - 57 -
was no genuine issue of material fact that a record was not required in this case. Although the

defendants may still ultimately prevail on this issue, I believe that Felkner at least presented a

genuine issue of material fact with regard to whether the ASC was required to create some form

of record in the disciplinary proceedings. Additionally, I would hold that there was a material

dispute as to the sufficiency of the written decision. The cost of both of these procedures was

slight when compared to the danger of an erroneous deprivation of Felkner’s right to receive an

education. See Gorman, 837 F.2d at 14.

       While I concur in most of the majority opinion, for the above-stated reasons, I must

respectfully dissent.




                                              - 58 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        William Felkner v. Rhode Island College et al.
                                     No. 2016-17-Appeal.
Case Number
                                     (PC 07-6702)
Date Opinion Filed                   March 18, 2019
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Chief Justice Paul A. Suttell

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Netti C. Vogel
                                     For Plaintiff:

                                     Thomas W. Lyons III, Esq.
                                     Rhiannon S. Huffman, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Jeffrey S. Michaelson, Esq.
                                     Timothy J. Dodd, Esq.




SU-CMS-02A (revised June 2016)